On Rehearing.
PER CURIAM.
Counsel for appellant, in his brief in support of the application for rehearing urges that, “As the law on this point is presently interpreted, no person could use this proc^. ess without fear of being penalized because the change of circumstances subsequent to the date of the issuance of the bond.”
Damages recoverable under an injunc-. tion bond are compensatory, not penal, and as aptly put in Pierce v. Campbell, .217 Mo,. App. 179, 274 S.W. 875, 876, — “The principles upon which counsel fees are allowed upon dissolution of an injunction is based upon the fact that the defendant has been, compelled to employ aid in getting rid of, an unjust restriction forced upon him by the act of the plaintiff.”
Ordinarily the dismissal of a suit in' which an injunction has been issued amounts to a determination that the in-' junction has been improperly granted, unless the decree of dismissal shows that the adjudication was not adverse to, but in favor of the complainants, as where the: bill is dismissed because the injunction has-fully performed its office and is dismissed at the cost of the respondents. Town of' Dadeville, et al. v. Wynn, 14 Ala. App. 418, 70 So. 197.
The decree of dismissal in the present case specifically stated that the temporary injunction was dissolved, and the cause was dismissed for lack of jurisdiction of the court over the subject matter, and the costs were taxed against the complainant. No appeal was taken from this order, and the appellant is precluded, in this action on the injunction bond, from going behind this decree of dismissal and litigating over again the question of the right to the injunction. Johnson v. Howard, 167 Miss. 475, 141 So. 573. To hold otherwise would be tantamount to allowing a collateral attack upon the final decree in the injunction proceedings.
*119Counsel for appellant has cited several cases which he contends demonstrate decisively that our conclusions are incorrect. We have read these cases with care and can deduce nothing from them which would or should influence a conclusion different from that which we reached in our original opinion. A discussion of these cases would therefore be academic, and’serve no useful purpose.
■ Application denied.